PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peesay et al.
Application No. 15/275,526
Filed: 26 Sep 2016
For: SYSTEM AND METHOD FOR VIBRATORY, HIGH FREQUENCY VENTILATION OF NEONATES AND INFANTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 7, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 24, 2020, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 27, 2020. A Notice of Abandonment was mailed March 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on January 7, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to the credit card.



Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions